In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Nassau County (Franco, J.), entered January 30, 2003, which, upon the granting of the plaintiffs motion pursuant to CPLR 4401 for judgment as a matter of law on the issue of liability and upon a jury verdict on the issue of damages, is in favor of the plaintiff and against it in the principal sum of $250,000.
Ordered that the judgment is affirmed, with one bill of costs.
On July 9, 1997, the plaintiff, a window installer employed by his brother’s company, James Hunt Construction, was assigned to install windows at a house being renovated in Muttontown. The defendant, Millennium Builders, Inc., was the general contractor on the renovation job, James Hunt Construction was the subcontractor, and the third-party defendant, Gold Coast Builders, Inc. (hereinafter Gold Coast), was the coordinator of the subcontractors. The plaintiff commenced this action seeking to recover damages for the injuries he sustained when he fell off an extension ladder that spontaneously retracted while he was working. The defendant commenced a third-party action seeking indemnification from Gold Coast.
The Supreme Court properly granted the plaintiff’s motion for judgment as matter of law since there was no rational process by which the jury could have found for the defendant and *634against the plaintiff (see CPLR 4401; Smith v Hercules Constr. Corp., 274 AD2d 467 [2000]). The plaintiff established that the defendant violated Labor Law § 240 (1) and that such violation was a proximate cause of his injuries (see Guzman v Gumley-Haft, 274 AD2d 555 [2000]; Madden v Trustees of Duryea Presbyt. Church, 210 AD2d 382 [1994]).
The defendant’s remaining contention is not properly before this Court. S. Miller, J.P., Luciano, Adams and Cozier, JJ., concur.